Citation Nr: 0431631	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-09 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Ricardo A. Aguirre, Attorney 
At Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to May 1945.  
He died on August [redacted], 1997.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied service connection for the 
cause of the veteran's death.  The appellant disagreed with 
this decision in February 1999.  A statement of the case was 
issued to the appellant and her representative in April 2000 
on the issue of entitlement to service connection for the 
cause of the veteran's death.  The RO accepted an April 2000 
letter from the appellant's representative as a timely filed 
substantive appeal (VA Form 9).  A supplemental statement of 
the case was issued to the appellant and her representative 
in August 2004 on the issue of entitlement to service 
connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, it 
is noted that she provided a copy of a "Medical Certificate 
of Death" for the veteran in January 1998.  A review of this 
certificate reveals that a physician at Calvary Hospital, 
Bronx, New York, certified that "traumatic injury or 
poisoning DID NOT play any part in causing death, and that 
death did not occur in any unusual manner and was due 
entirely to NATURAL CAUSES."  However, this document did not 
specify the cause(s) of the veteran's death.  As a result, 
the RO sent two letters to the appellant in June and December 
1999 requesting a death certificate listing the actual 
cause(s) of the veteran's death.  

Unfortunately, and as the appellant's representative noted in 
an April 2000 letter, the RO sent these letters to an old 
address for the appellant (although VA had been notified in 
February 1999 that her address had changed).  While the RO 
also sent a copy of the December 1999 letter to the 
appellant's representative, it appears that this letter may 
have been sent to an incorrect address as well.  
Additionally, the appellant's representative stated in his 
April 2000 that his office had never received the December 
1999 letter.

In December 2002, the appellant submitted a VA Form 21-4142 
authorizing VA to obtain the veteran's terminal medical 
records and a death certificate listing the actual cause(s) 
of the veteran's death.  However, due to a change in the law 
regarding release of medical information, the RO sent a 
letter, apparently in June 2003, requesting an updated VA 
Form 21-4142 to the appellant, but not to her representative.  
As her representative may be assisting in completing such 
forms and ensuring that such forms are provided, the Board 
finds that remand is necessary.

Because adjudication of the appellant's service connection 
claim for the cause of the veteran's death cannot properly 
proceed without knowing the actual cause(s) of the veteran's 
death, the Board concludes that, on remand, the RO should 
again request an updated release to obtain the veteran's 
terminal medical records and a death certificate listing the 
veteran's actual cause(s) of death.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and her representative at their current 
addresses of record and request 
authorization to obtain the veteran's 
terminal medical records and a death 
certificate listing the actual cause(s) 
of the veteran's death.  Any treatment 
records identified should be obtained.

2.  Then, the RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death in light of all relevant 
evidence and pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

3.  If any determination remains adverse 
to the appellant, she and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

